OPINION — AG — ****  PUBLIC UTILITY — FRANCHISE TAX PAYMENT TO CITY — LAWS REGARDING **** THERE ARE BOTH CONSTITUTIONAL AND STATUTORY PROVISIONS BEARING UPON THE QUESTION OF WHETHER A PUBLIC UTILITY POWER COMPANY MAY RIGHTFULLY WITHDRAW ITS VOLUNTARY ONE PERCENT (1%) FRANCHISE TAX PAYMENT AND DISCOUNT GRANTED TO IT TO CITIES ON THE COST OF ELECTRICAL SERVICE TO THE CITY ITSELF. CITE:  ARTICLE XVIII, SECTION 7, ARTICLE XVIII, SECTION 5(A), 68 Ohio St. 1961 2601 [68-2601], ARTICLE II, SECTION 32, 79 Ohio St. 1961 2 [79-2]  (ODIE NANCE)